DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 19, 2021 has been entered. Claims 2 and 17-18 have been cancelled. Claims 1, 3-16 and 19-22 are pending. Claims 1, 3-16 and 19-22 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 19-22, in the reply filed on December 7, 2020 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in table 1. The sequence disclosed as consensus “early” promoter and identified as SEQ ID NO: 5 is not included in the sequence listing. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. The Incorporation by Reference paragraph lists the size of the file in kilobytes. The size should be indicated in bytes.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Specification
The disclosure is objected to because of the following informalities: paragraph [0032] recites different promoters with their corresponding SEQ ID NOs. However, the SEQ ID NOs do not correspond to the promoters identified in the sequence listing. Applicant should amend paragraph [0032] so that the promoters correspond to the correct SEQ ID NO. Additionally, no sequence for consensus early promoter has been filed.
 Table 1 recites different promoters with their corresponding SEQ ID NOs. However, the SEQ ID NOs do not correspond to the promoters identified in the sequence listing. Applicant should amend table 1 so that the promoters correspond to the correct SEQ ID NO. Additionally, no sequence for consensus early promoter has been filed.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Applicant argues that a sequence listing containing six sequences has been filed and accepted. However, the sequence listing filed January 19, 2018 contains only five sequences.


Claim Objections - withdrawn
Objection to claim 1 is withdrawn in view of Applicant’s amendment providing a revised table. 

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-16 and 19-22) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701 and to amend the numbering of the nucleotide position. 

Rejection of claims 1-16 and 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1, 3-7, 10-11 and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Ning et al. (Generation of recombinant Orf virus using an enhanced green fluorescent protein reporter gene as a selectable marker; BMC Veterinary Research 2011, 7:80; pp. 1-11; provided in an IDS) is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment and arguments
Rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Ning et al. as applied to claims 1, 3-7, 10-11 and 13-16 above, and further in view of Rziha et al. (Generation of recombinant parapoxviruses: non-essential genes suitable for insertion and expression of foreign genes; Journal of Biotechnology; 83 (2000), 137-145; provided in an IDS) is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701 and arguments.
Applicant’s arguments directed to Rziha et al., indicating that Rziha et al. teach that the three insertion loci claimed are unstable in D1701 when grown in certain cells, is sufficient to overcome the 35 U.S.C. 103 rejection of record, as a person of ordinary skill in the art would not have had a reasonable expectation of success in creating the ORFV vector, since the insertion loci could be deleted.

Rejection of claims 1-16 and 19 under 35 U.S.C. 103 as being unpatentable over Ning et al. in view of Rizha et al. as applied to claims 1-16 above, and further in view of Amann et al. (A New Rabies Vaccine Based on a Recombinant Orf Virus (Parapoxvirus) Expressing the Rabies Virus Glycoprotein; Journal of Virology, Vol. 87, No. 3, pp. 1618-1630, 2013; provided in an IDS) is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701 and arguments.

Rejection of claims 1-16 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. in view of Rizha et al. as applied to claims 1-16 above, and further in view of Schmeer et al. (US 6,365,393 B1, issued April 2, 2002) is withdrawn in view of Applicant’s amendment to limit the ORFV to strain D1701 and arguments.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The sequence compliance issues and objections to the specification indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636